--------------------------------------------------------------------------------

Exhibit 10.2


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) shall be effective as July 2, 2013 (the
“Effective Date”), by and between Tredegar Corporation, a Virginia corporation
(collectively, with its subsidiaries, the “Company”), and Larry J. Scott
(“Consultant”).


In consideration of the premises and mutual covenants contained herein and
intending to be legally bound hereby, the parties hereto agree as follows:


1.      Retention as Consultant.  Company hereby retains Consultant to render
certain consulting and advisory services to Company, and Consultant hereby
agrees to perform such services on the terms and conditions set forth herein.


2.      Duties of Consultant.  Consultant hereby agrees to perform the services
set forth in Exhibit A attached hereto made a part hereof, as may be amended
from time to time, and such other services as are mutually agreed to in writing
between the parties (collectively, the “Services”). Consultant represents and
warrants that the Services will reflect the level of skill, knowledge and
judgment reasonably expected or required of consultants performing comparable
services, and that the Services will be performed strictly in accordance with
the terms of this Agreement.  Company will provide Consultant with appropriate
office space and technology (computer and cell phone) necessary to perform the
Services during the term of this Agreement.


3.      Compensation.  In return for the Services to be provided hereunder,
Consultant will be paid a monthly fee of $8,000 (the “Consulting Fee”).  The
parties acknowledge that, due to the nature of the Services, the total
hours/days that Consultant performs Services will vary month-to-month.  The
amount of this Consulting Fee is based on the parties’ expectation that in
performing the Services hereunder Consultant’s aggregate monthly hours averaged
over the term of this Agreement will approximate 50 to 60 hours per month (the
“Expected Monthly Average”).  On or around December 31, 2013, and again on the
one year anniversary of this Agreement, Consultant and Company will discuss the
number of hours of Services performed by Consultant and determine whether any
adjustment to the Consulting Fee or the Expected Monthly Average is
necessary.  No adjustment will be made unless mutually agreed by Company and
Consultant.


The Consulting Fee shall be Consultant’s sole compensation for the Services,
except Company will reimburse Consultant for his actual and reasonable
out-of-pocket costs and expenses (including coach travel) incurred in connection
with the Services provided that Consultant obtains Company’s prior written
approval to incur such costs and expenses and provided that Consultant forwards
documents evidencing such costs or expenses to Company with the invoice covering
such costs or expenses.  Consultant shall submit invoices to Company on a
monthly basis giving a breakdown of matters worked on, days worked and time
spent.  Company shall pay each invoice within fifteen (15) days of the date of
receipt thereof; however, if Company objects to all or any portion of any
invoice, Company shall notify Consultant of the same, give reasons for the
objection and pay only that portion of the invoice not in dispute.  Consultant
and Company’s representative shall confer to resolve any disputed invoices.


 
 

--------------------------------------------------------------------------------

 
 
4.      Reporting.  Consultant will provide, upon Company’s request, oral and/or
written reports to Company’s Chief Executive Officer, or such other person as
the Chief Executive Officer may designate from time to time.  Such reports shall
include, but not be limited to, updates on the specific Services.


5.      Independent Contractor.  Consultant agrees that he is an independent
contractor. Nothing in this Agreement or to be done pursuant to its terms and
conditions is intended to, nor shall it, create a partnership, joint venture,
principal-agent or employer-employee relationship between Company and
Consultant.  Consultant shall be responsible for all taxes and recordkeeping in
connection with amounts paid to him hereunder and Consultant shall have no right
to participate in any of Company’s employee benefit or welfare plans (other than
any rights which have previously vested by virtue of Consultant’s former
employment with the Company).


6.      Term.  The term of this Agreement will commence as of the Effective Date
and shall continue for one year thereafter (the “Initial Term”), unless earlier
terminated as provided herein.  After the Initial Term, this Agreement may be
renewed by the parties mutually agreeing in writing to extend this Agreement.


7.      Termination.  Notwithstanding Section 6 hereof, this Agreement may be
terminated at any time by either the Company or the Consultant with at least
sixty (60) days prior written notice to the other party and specifying the early
termination date.  Notwithstanding this Section 7, the Company may terminate
this Agreement immediately if Consultant materially breaches this Agreement or
upon Consultant’s willful misconduct or material negligence in the performance
of the Services.


8.      Confidential Information.  Consultant acknowledges that in his
performance of the Services, Consultant will acquire information and materials
from Company that are and shall be considered confidential and proprietary.  For
purposes of this Agreement, “Confidential Information” shall mean written,
graphic, oral, or computerized information and/or data relating to operations,
sales, pricing, marketing, engineering, business strategies, business
development, legal, technical, systems or financial aspects of Company and/or
the Services.  Consultant agrees to hold the Confidential Information in strict
confidence, not to disclose it to others or to use it in any way, except as is
necessary in the performance of the Services, and not to allow any unauthorized
person access thereto, either before or after expiration or termination of this
Agreement, without the prior written consent of Company in each
instance.  Confidential Information may include, without limitation, records,
procedures, contracts, reports, charts, schedules, plans, analyses, programs,
surveys, statistical information, maps and engineering documents, and any
information related thereto.  Confidential Information shall also include,
without limitation, all memoranda, notes, reports, and documents relating to any
Confidential Information, and all copies and extracts and all computer-generated
studies and data developed relating to any Confidential
Information.  Confidential Information shall not include any information which
(a) is or becomes available to the public other than through breach of a duty of
confidentiality, or (b) otherwise lawfully becomes available to Consultant free
from any duty of confidentiality.  Information which would otherwise be deemed
confidential hereunder but which has been given to Consultant by Company prior
to the formal execution of this Agreement, or was known by Consultant in
connection with his previous employment with the Company, shall be deemed to be
covered and subject to the terms of this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
Consultant agrees to hold the Confidential Information in strict confidence and
take all actions reasonably necessary and satisfactory to Company to protect the
confidentiality of the Confidential Information.  At the request of Company, or
in any event upon termination of this Agreement or the Services, Consultant will
return to Company any written or other materials Consultant has received from
Company in connection with the performance of this Agreement.  It is expressly
agreed and acknowledged that disclosure of any of the Confidential Information
may irreparably harm Company and that money damages for such breach will not be
adequate or measurable.  Therefore, it is agreed that Company may, in addition
to money damages, seek such equitable remedies as it may deem appropriate to
minimize its damages, including, but not limited to, seeking a temporary
restraining order, temporary injunction or permanent injunction.  Should
Consultant have actual knowledge of a breach, he agrees to cooperate with
Company in seeking and obtaining such court orders as Company reasonably deems
appropriate.  The duties set forth in this Section 8 shall survive the
termination or expiration of this Agreement.


9.      Proprietary Information.  Consultant agrees that all work product of
Consultant developed in connection with this Agreement (the “Company’s
Property”), including without limitation any memoranda, reports, notes,
documents, software (including source code), processes, analyses, programs,
operations, products, specifications, improvements or other property, shall be
deemed to be a work made for hire, belonging exclusively to Company, with
Company having the right to obtain and to hold in its own name copyrights,
registrations, or such other protections as may be appropriate to the subject
matter, and any extension or renewals thereof.  Consultant agrees that he shall,
at Company’s request, do whatever is necessary to secure Company’s rights to the
Company’s Property by assignment, copyright, patent or otherwise, provided that
Consultant shall be entitled to reimbursement of its reasonable out-of-pocket
costs in connection with complying with such request by Company.


In performing the services hereunder, Consultant agrees that he shall not use
any material or product, including without limitation any software, processes,
operations, reports, or documents, the use of which by it or Company could
constitute or result in an infringement or other violation of any copyright,
trade secret, trademark, patent, or other proprietary right of any third party.


10.    Compliance with Laws and Company Rules.  Consultant shall comply with all
applicable laws, rules, and regulations applicable to performance of the
Services.  Consultant shall not make any representations or warranties for or on
behalf of Company to any person or entity.  Consultant also certifies that
Company has provided Consultant a copy of, and that Consultant has read,
understands and agrees to abide by the provisions of, the Tredegar Corporation
Code of Conduct.


11.    Subcontracting/Assignment.  Consultant shall have no right, without the
prior written approval of Company, to subcontract to any third party any or all
of the performance of the Services or to assign all or any part of this
Agreement, and any attempt to subcontract or assign all or any part of this
Agreement in violation of this provision shall be void and without effect.
 
 
3

--------------------------------------------------------------------------------

 


12.    Remedies.  Consultant acknowledges that his failure to comply with any of
the provisions of this Agreement will irreparably harm the business of Company,
and that Company will not have an adequate remedy at law in the event of such
non-compliance.  Therefore, Consultant acknowledges that Company shall be
entitled to injunctive relief and/or specific performance in addition to
whatever other remedies it may have, at law or in equity, in any court of
competent jurisdiction against any acts of non-compliance by Consultant under
this Agreement.


13.    Notices.  Any notice provided for in this Agreement will be in writing
and will be either personally delivered, sent by reliable overnight courier,
telecopied (if applicable) or mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:


Notices to Consultant:


Larry J. Scott
13831 Grey Friars Lane
Midlothian, Virginia
Telephone Number:  (804) _________
 
Notices to Company:


Tredegar Corporation
1100 Boulders Parkway
Richmond, Virginia 23225
Attention:  General Counsel
Telephone Number:  (804) 330-1174
Facsimile Number:  (804) 330-1010
 
or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent, telecopied or mailed.


14.    Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


15.    Complete Agreement.  This Agreement, together with the documents
incorporated herein and attached hereto, embodies the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
 
4

--------------------------------------------------------------------------------

 


16.    Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


17.    Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Consultant, Company and their respective
heirs, successors and assigns, except that Consultant may not assign its rights
or delegate his obligations hereunder.


18.    Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the Commonwealth of Virginia, without giving effect to
any choice of law provision or rule (whether of Commonwealth of Virginia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Virginia.


19.    Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of Company and Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED
EFFECTIVE AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.
 
TREDEGAR CORPORATION
 
 
 
   
By:
         
Name:
     
(print)
       
Title:
         
Date:
   
 
 
   
CONSULTANT
 
 
 
         
Larry J. Scott
     
Date:
   

 
 
5

--------------------------------------------------------------------------------